
	
		II
		110th CONGRESS
		1st Session
		S. 1385
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the United States courthouse facility
		  located at 301 North Miami Avenue, Miami, Florida, as the C. Clyde
		  Atkins United States Courthouse.
	
	
		1.C. Clyde Atkins United States
			 Courthouse
			(a)DesignationThe United States courthouse facility
			 located at 301 North Miami Avenue, Miami, Florida, shall be known and
			 designated as the C. Clyde Atkins United States
			 Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse facility referred to in subsection (a) shall be deemed to be a
			 reference to the C. Clyde Atkins United States
			 Courthouse.
			
